 1     DEVIN DERHAM-BURK, ESQ. #104353
       CHAPTER 13 STANDING TRUSTEE
 2     DEVIN L. PACE, ESQ. #256514
       NANETTE DUMAS, ESQ. #148261
 3     JANE Z. BOHRER, ESQ. #243692
 4     P.O. BOX 50013
       SAN JOSE, CA 95150-0013
 5     TELEPHONE:     (408) 354-4413
       FACSIMILE:     (408) 354-5513
 6

 7

 8                          UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
 9

10                                             CHAPTER 13 CASE NO. 19-51444 MEH

11     BELLA GUARDIANO VIERRA,
                                               DECLARATION OF NANETTE DUMAS
12
                                     Debtor.
13                                             Date: March 4, 2021
                                               Time: 11:00 a.m.
14
                                               Place: Telephonic or Video Only **
15
                                               Judge: The Hon. M. Elaine Hammond
16

17
        I, Nanette Dumas, declare:
18
        1. I am an attorney at law, duly licensed to practice before this Court. I am employed by
19
           Devin Derham-Burk, Chapter 13 Standing Trustee (the “Trustee”), as the Trustee’s staff
20

21         attorney.

22      2. I have personal knowledge of the matters contained in this Declaration, except as to those
23         matters alleged upon information and belief and, as to those matters, I believe them to be
24
           true. If called as a witness, I could and would competently testify as to the following facts.
25
        3. The above-captioned debtor (the “Debtor”) is in default on her February 2021 and March
26
           2021 plan payments. The Debtor’s most recent payment of $2,677.50 was posted on March
27
           5, 2021. However, the Debtor failed to meet the court-imposed deadline of March 25, 2021

      VIERRA, 19-51444 MEH              DECLARATION OF NANETTE DUMAS                           Page 1 of 3
     Case: 19-51444    Doc# 64       Filed: 03/31/21   Entered: 03/31/21 10:46:06         Page 1 of 3
 1         to bring her payments current. As of today’s date the Debtor still owes $5,994.36 through

 2         March 2021.
 3      I declare under penalty of perjury under the laws of the State of California that the foregoing is
 4
        true and correct to the best of my knowledge, information and belief.
 5
             Executed on this 31st day of March, 2021 at Los Gatos, California.
 6

 7

 8                                            /s/ Nanette Dumas________________________
                                              Nanette Dumas
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



      VIERRA, 19-51444 MEH             DECLARATION OF NANETTE DUMAS                             Page 2 of 3
     Case: 19-51444     Doc# 64     Filed: 03/31/21     Entered: 03/31/21 10:46:06        Page 2 of 3
 1                                CERTIFICATE OF SERVICE BY MAIL
                                  [B.R. 7005, F.R.C.P. 5, B.L.R. 9013-3(c)]
 2
         I am not less than 18 years of age and not a party to the within case. My business address is 105
 3     Cooper Court, Los Gatos, California. I am familiar with the processing of correspondence for
 4     mailing with the United States Postal Service. Correspondence placed in the internal mail
       collection system at the Office of Devin Derham-Burk, Chapter 13 Standing Trustee is deposited
 5     with the United States Postal Service that same day in the ordinary course of business. I am aware
       that on motion of the party served, service is presumed invalid if postal cancellation date or postage
 6     meter date is more than one day after the date of deposit for mailing in affidavit.
         On March 31, 2021, a true and accurate photo-copy of the following described document,
 7

 8     DECLARATION OF NANETTE DUMAS

 9     was placed for service, in the Trustee’s internal mail collection system, in a sealed envelope to be
       delivered by mail with the United States Postal Service with postage prepaid, postage addressed as
10     follows:
11

12               Bella Guardiano Vierra                            Paul Seabrook, Esq.
               2530 Berryessa Rd. Box 272                         Seabrook Law Offices
13                San Jose, CA 95132                             2055 Junction Ave. #138
                                                                   San Jose, CA 95131
14
                         DEBTOR                                  COUNSEL FOR DEBTOR
15

16

17
              I declare under penalty of perjury under the laws of the United States of America and of
18
       the State of California that the foregoing is true and correct and that this declaration was executed
19

20     on March 31, 2021 at Los Gatos, California.

21                                                                     /s/ Nanette Dumas

22

23

24

25

26

27



      VIERRA, 19-51444 MEH              DECLARATION OF NANETTE DUMAS                             Page 3 of 3
     Case: 19-51444      Doc# 64      Filed: 03/31/21     Entered: 03/31/21 10:46:06        Page 3 of 3
